Citation Nr: 1205437	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  04-31 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a cervical spine disability, to include degenerative changes of the cervical spine. 

3.  Entitlement to service connection for a thoracic spine disability, to include degenerative changes of the thoracic spine. 

4.  Entitlement to service connection for a disorder characterized by shortness of breath. 

5.  Entitlement to service connection for a disorder characterized by "sexual dysfunction." 

6.  Entitlement to an evaluation in excess of 10 percent for plantar fasciitis of the right foot. 

7.  Entitlement to an evaluation in excess of 10 percent for plantar fasciitis of the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claims file was subsequently transferred to Houston, Texas, when the Veteran moved in 2006.

This case was previously before the Board in April 2008 and October 2008, and again in April 2009, on which occasions it was remanded in order that the Veteran might be afforded a hearing before a traveling Veterans Law Judge.  That hearing took place in San Antonio, Texas, in August 2009.  

In November 2009, the case was once again before the Board, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The claim for service connection for a lumbar spine disability was previously denied in a February 1999 rating decision.  The Veteran was notified of that decision but did not perfect an appeal. 

2.  The evidence received since the February 1999 denial of the claim for service connection for a lumbar spine disability is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim. 

3.  A lumbar spine disability, diagnosed as degenerative changes to the lumbar spine, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

4.  A cervical spine disability, diagnosed as degenerative changes to the cervical spine, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

5.  A thoracic spine disability, diagnosed as degenerative changes to the thoracic spine, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

6.  A disability claimed as shortness of breath, and diagnosed as mild restrictive disease, is not shown to be causally or etiologically related to any disease, injury, or incident during service.

7.  The Veteran does not have a current diagnosis of a disability manifested by erectile dysfunction.

8.  Throughout the pendency of the appeal, the Veteran's plantar fasciitis of the right foot has been manifested by subjective complaints of pain and swelling on manipulation and use of the foot.  There was no objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  There was no objective evidence of a moderately severe foot injury. 

9.  Throughout the pendency of the appeal, the Veteran's plantar fasciitis of the left foot has been manifested by subjective complaints of pain and swelling on manipulation and use of the foot.  There was no objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  There was no objective evidence of a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision that denied service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  A lumbar spine disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

4.  A cervical spine disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

5.  A thoracic spine disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

6.  A disability claimed as shortness of breath was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

7.  A disability claimed as erectile dysfunction was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

8.  Throughout the pendency of the appeal, the criteria for a rating in excess of 10 percent for plantar fasciitis of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.71a, Diagnostic Codes 5276, 5284 (2011). 

9.  Throughout the pendency of the appeal, the criteria for a rating in excess of 10 percent for plantar fasciitis of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.71a, Diagnostic Codes 5276, 5284 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2002 letter, sent prior to the initial April 2003 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.   Furthermore, in March 2006 and in November 2009, the Veteran was provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board notes that, while the March 2006 and November 2009 letters were issued after the initial April 2003 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006 letter was issued, the Veteran's claims were readjudicated in the August 2007 statement of the case, and that after the November 2009 letter was issued, his claims were readjudicated in the July 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Additionally, with regard to the claim of whether new and material evidence had been received to reopen the claim for service connection for a lumbar spine disability, in March 2006, the Veteran was informed that his claim had been previously denied because there was no evidence that the disability had had its onset in service.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.  As such, the Board finds that the March 2006 letter complied with the notice requirements as articulated in Kent, supra.  In any event, in the decision below, the claim is being reopened.  The Veteran will not be prejudiced in this regard.

Furthermore, the November 2009 letter advised the Veteran of the elements necessary to establish service connection for a disability on a secondary basis, although the Veteran's claims for service connection for shortness of breath and erectile dysfunction on a secondary basis were not specifically referenced.  In this regard, the Board notes that the Veteran has not been prejudiced.  The Veteran is aware of the elements necessary to substantiate his claim and neither he nor his representative has raised any assertion to the contrary.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Specifically, in July 2011, via teleconference, the Veteran stated that there were no additional records available pertinent to his claim, and a corresponding search for any additional VA treatment records demonstrated no further records. Additionally, the Veteran was afforded VA examinations in December 2002, June 2006, and in July 2011 in order to adjudicate his service connection and increased rating claims.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's service connection claims, and the findings of the current nature and severity of his increased rating claims, were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners and the findings made are sufficient to decide the Veteran's claims.

The Board notes that the Veteran's claims were remanded in November 2009 in order to afford him appropriate VCAA notice, obtain outstanding treatment records, and afford him VA examinations with opinions.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for a lumbar spine disability in a February 1999 rating decision.  At the time of the initial denial, the RO found that although there was an instance in service in which the Veteran suffered an acute back strain, there was no follow-up treatment to demonstrate a chronic disability.  Moreover, on VA examination, there was no indication that the current degenerative disc disease was related to the in-service back strain.  Therefore, the claim for service connection for a lumbar spine disability was denied.  The Veteran was sent a copy of the decision in March 2000.  He then filed a claim for revaluation of his lumbar spine disability in November 2001, more than a year after the March 2000 notice of denial.  The November 2001 claim was correctly interpreted as a claim to reopen the previously denied claim, rather than as a notice of disagreement to the February 1999 rating decision.  Thus, in the absence of any notice of disagreement filed within the one year period following the disallowance of the claim for service connection in February 1999, the February 1999 rating decision is final. 

Although in the April 2003 rating decision on appeal the RO declined to reopen the claim for service connection for a lumbar spine disability, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the February 1999 decision became final because the Veteran did not file a timely appeal. 

The claim for service connection for a lumbar spine disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140   (1991).  The Veteran filed an application to reopen his claim in November 2001.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the VA Secretary's duty to assist by providing a medical opinion.  Id.   

The evidence before VA at the time of the prior final decision in 1999 consisted of the Veteran's service treatment records, a VA examination, and the Veteran's own statements.  

After a review of all the evidence, the Board finds that the evidence received since the last final decision in February 1999 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 

The newly received evidence includes the Veteran's contentions that his lumbar spine disability was due to a fall from a 5-ton truck wherein he lost his balance, hit the side of the hood, bounced off the fender, and landed on the concrete floor below, sustaining injury to his low back.  The Veteran alternatively contends that his lumbar spine disability was either caused or aggravated by his service-connected plantar fasciitis.  At the time of the last rating decision, the Veteran had not put forth either of these contentions and thus, the claim was rated without taking such contentions into account.  Furthermore, those contentions were not expressed to the September 1998 VA examiner and thus the examiner did not provide an opinion as to whether the lumbar spine disability was due to the contended fall or to his foot disabilities.  Therefore, the Board finds that the new evidence, namely, the Veteran's contentions, were not previously considered by agency decision makers, are not cumulative or redundant, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2011).  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Additionally, the Veteran's lay statements have been presumed credible for the purpose of determining whether to reopen the claim. 

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the Board has remanded the claim in order to afford the Veteran a hearing on the matter and a VA examination in relation to his claim.  Additionally, written notice provided in March 2006 and in November 2009, as well as the statement of the case and supplemental statements of the case, provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits, i.e. the elements necessary to prevail in a claim for service connection.  Also, the Veteran provided arguments at a hearing before the Board in August 2009 addressing his claim on the merits, and his representative has put forth continuing argument with each remand in support of his claim.  Because the Veteran had adequate notice of the applicable regulations, the Board finds that the Veteran would not be prejudiced by the Board's review of the merits of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran contends that while he was in service, he was working on top of a 5-ton truck when he reached for a wrench and fell.  He hit the side of the hood of the truck, then landed on the fender, where he then bounced and hit the concrete floor, injuring his spine.  He also smacked his skull and tailbone in the fall.  He was told to rest for one day, however, following the accident, he found that he could not run and that he had profuse numbness in his legs.  He was then sent to the medical clinic where he received a very painful injection to the bottom of his feet.  Following the injection, he was given two weeks convalescent leave, however, he was never able to use his legs properly again.  He contends that the fall resulted in his current disabilities of his lumbar, cervical, and thoracic spine.  He also contends that ever since the fall and resultant injuries, he has experienced pain when breathing, resulting in shortness of breath, and pain during intercourse, resulting in sexual dysfunction.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Lumbar, Cervical, and Thoracic Spine Disabilities

Service treatment records reflect that on December 1976 enlistment examination, no back disability was reported or diagnosed.  In August 1977, the Veteran reported that his feet were sore after a march.  In April 1978, the Veteran had an acute midback strain, bilaterally, secondary to heavy lifting.  Physical examination showed no spasm, normal range of motion, and the back was nontender.  Deep tendon reflexes were normal, bilaterally.  The Veteran was instructed to complete conservative therapy and he was placed on profile, with no running, lifting, or physical training for ten days.  In May 1980, the Veteran reported that his knees bumped together when he was running.  He stated that he would trip while running with pain in the Achilles tendon.  In June 1980, he complained of pain in his feet and his profile was extended.  He was treated for Achilles tendonitis.  Neurological examination of the lower extremities was grossly intact.  In July 1980, X-ray examination showed a heel spur.  He was placed on profile for continued pain in the right Achilles tendon.  In August 1980, the heel spur was unimproved with orthotics.  A November 1980 examination stated that physical examination was within normal limits except for tender plantar fascia.  He received an injection of the bilateral plantar fascia, calcaneal insertion.  He was placed on convalescent leave for two weeks.  There does not appear to be a separation examination of record.  However, when reviewing the service treatment records, while the Veteran suffered an acute back strain in 1978, and, later, did in fact receive treatment consisting of an injection to the feet, there is no indication that he fell from a 5-ton truck or that a back injury or disability resulted in numbness of the feet or legs.  

In April 1998, the Veteran filed a claim for service connection for bilateral foot pain.  On September 1998 VA examination, the Veteran stated that while he was in basic training in 1977, he noticed that he had clumsy and weak feet and legs that would go numb while running.  He was later treated for plantar fasciitis with an injection to the bottoms of both feet.  He was noted to walk in a clumsy manner, waddling from side to side and shuffling his feet.  Physical examination resulted in the diagnosis of peripheral polyneuropathy of the lower extremities, as well as degenerative disc disease at L5-S1, left disc bulge L5-S1.  

VA treatment records reflect that in October 1998, the Veteran reported foot and leg pain for many years.  Needle EMG testing resulted in a diagnosis of peripheral polyneuropathy.  

A January 2002 private treatment record reflects that the Veteran had worsening low back pain.  The problem was reported to have begun while he was employed in the mid to late-1990s.  The etiology of the back pain was unclear, and the Veteran stated that there was no clear precipitating event, but had become worse in 1999.  The pain was characterized as an ache that was located at the low back, without radiation, but with numbness in the legs. The diagnosis was low back pain, with no progressive neurological component.  

In March 2002 and September 2002, the Veteran's spouse submitted statements that the Veteran could not walk properly and he would drag his feet and limp.  He would fall for no apparent reason.

On October 2002 VA examination, the Veteran reported that since he fell from the 5-ton truck in service, he had had diffuse pain in his extremities, as well as spinal pains.  He had pain in the midback area which made his back feel like it was "on fire."  The pain radiated to his feet, shoulder, and arms.  He also had pain in the low back, with limited motion.  He stated that he could not lift anything without experiencing pain radiating to his feet, shoulders, arms, and hands.  He felt weak and fatigued easily.  Since the injury, he could not stand for more than 10 minutes or sit for more than 15 minutes.  Physical examination showed a normal cervical and thoracolumbar spine in terms of appearance.  The Veteran complained of marked pain to even light touch, and there were positive Waddell findings.  The Veteran winced and grimaced in pain on rotation of the cervical spine.  However, the examiner noted his observations that when he told the Veteran that he was instead examining the Veteran's lymph nodes, the Veteran was able to rotate the cervical spine normally.  With regard to the lumbar spine, the Veteran once again displayed multiple nonphysiological Waddell findings, including significant pain to light, feather touch.  The examiner noticed, however, that when he was examining other parts of the Veteran's body, he did not complain of a firmer palpation of the lumbar spine.  X-ray examination of the cervical, thoracic, and lumbar spine showed very minimal degenerative changes diffusely in the spine.  In discussing the Veteran's case, the examiner concluded that it was more likely than not that the Veteran's degenerative arthritis of the spine was due to the natural aging process and not to a fall that occurred 22 years previously.  The examiner did not find it likely that the Veteran's many subjective complaints were related to the reported in-service fall.  The examiner felt that the Veteran's complaints were hyper exaggerated in nature and that a psychological consultation might be helpful. 


Private treatment records dated until February 2003 reflect ongoing low back pain.  

A search for additional VA treatment records, at least from 2006 to the present, was negative for any treatment for the Veteran.

On March 2010 VA examination, the Veteran stated that he had pain that ran from his tailbone to his skull, all along his spine.  He had pain when moving his neck.  He denied any radicular symptoms, as well as any incapacitating episodes.  He stated that his daily activities were affected by his back disabilities but could not state which activities were limited.  While he did report pain in his legs, the examiner determined that such was not radicular in nature but was rather related to a different etiology, such as the diagnosed polyneuropathy.  Physical examination resulted in a finding that the Veteran was very histrionic in his actions.  He was able to turn his head in all different directions, however, on direct examination of the spine, he then appeared to have very limited range of motion due to the fact that he was being tested.  Therefore, it appeared that he had Waddell signs.  There was no indication of paraspinous tenderness or muscle spasm of the spine.  X-ray examination showed minimal degenerative changes of the cervical spine and lumbar spine.  The thoracic spine showed no abnormalities.  The examiner determined that it was less likely than not that the Veteran's current back disabilities were related to service, specifically, because there was no indication that he had in fact sustained a chronic back disability in service.  The examiner found it to be significant that when the Veteran originally filed for service connection for foot pain and numbness in the late 1990s, he did not state that he had any sort of back problems currently or in service.  When reviewing the service treatment records, despite the Veteran's contentions, there was absolutely no indication that he had in fact fallen from a truck and injured his back, or that he had been placed on a long-term profile for a back injury.  Also, when reviewing the post-service treatment records, there was little to no treatment for his back since his separation from service. 

In a July 2011 addendum, the same examiner also determined that the Veteran's back disabilities had not been caused or aggravated by the Veteran's service-connected plantar fasciitis.  The examiner explained that he had examined the Veteran's current foot disability thoroughly and had determined that he did not in fact suffer from any current plantar fasciitis.  The examiner had also examined the Veteran in 2006, at which time he also had found no indication of any current plantar fasciitis.  Thus, because there was no plantar fasciitis, there could be no relationship between that condition and the current back disabilities.  However, despite those findings, in general, medical principals did not support a finding that plantar fasciitis would cause any sort of lumbar, thoracic, or cervical spine issues.  

At the outset, the Board initially acknowledges that the Veteran received treatment for midback strain while in service and that he received treatment for other musculoskeletal injuries while in service.  Nonetheless, the service treatment records do not show that the Veteran sustained any chronic disability of the neck, midback or lower back.  The Veteran's current disabilities did not have their onset in service.

The Board has also considered whether service connection is warranted for a the Veteran's back disabilities on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in July 1981.  As such, presumptive service connection is not warranted for a back disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With respect to whether service connection is warranted for a lumbar, thoracic, or cervical spine disability, service connection may be granted when all the evidence establishes a medical nexus between military service and the current symptomatology.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Although a September 1998 VA examination report found that the Veteran had a low back disability and did not relate the disability to any aspect of the Veteran's service, in this case, the Board places great probative weight on the October 2002 and March 2010 VA examiner's opinions, as well as the July 2011 VA addendum opinion, because such opinions were offered with clear conclusions and supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  In that regard, both examiners reviewed the service treatment records and post-service treatment records, and conducted thorough physical examinations, taking into account the Veteran's reported symptoms, but found that there was no evidence that the Veteran suffered from a chronic cervical, thoracic, or lumbar spine disability related to an injury in service.  To that extent, the VA examiners' found no indication that the Veteran's lumbar, thoracic, or cervical spine disability was due to trauma occurring more than 20 years previously.  Rather, as the 2002 VA examiner determined, it was more likely that the Veteran's degenerative disease was due to the aging process.  The March 2010 VA examiner also found no nexus between the Veteran's current disabilities and service.  

The Board further notes that the other objective evidence of record is consistent with the VA examiners' findings.  The first clinical evidence of record of a diagnosis a lumbar spine disability is dated in 1998, approximately 17 years after the Veteran's separation from service.   The first clinical evidence of record of a diagnosis of a cervical or thoracic spine disability is dated in 2002, approximately 21 years after separation from service.  In view of the lengthy period without evidence of treatment, the Board finds that this evidence does not show a continuity of treatment, and is a factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the Veteran has contended on his own behalf that his current lumbar, thoracic, and cervical spine disabilities are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's back disabilities and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service back complaints and his current manifestations of a cervical, thoracic, and lumbar spine disability, the Board accords his statements regarding the etiology of such disabilities little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service back complaints and his current back disabilities.  In contrast, the October 2002 and March 2010 VA examiners' took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's in-service complaints and diagnoses as well as the current nature of his back disabilities.  Therefore, the Board accords greater probative weight to the October 2002 and March 2010 VA opinions. 

Additionally, to the extent that the Veteran has contended that he has experienced a back injury in service and back symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords less probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the instant case, the Board finds the Veteran's statements regarding an in-service injury and continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In this regard, the Board notes that, as the VA examiners' point out, there is simply no indication in the service treatment records that the Veteran in fact fell from a 5-ton truck and injured his spine.  The service treatment records do demonstrate an acute back strain, however, there is no indication that such was a chronic disability.  Moreover, while there is indication of treatment for foot pain, the records are completely silent for any contemporaneous complaints or treatment for a back injury.   Thus, the Board concludes that the Veteran is not credible and that the reported injury did not occur during the Veteran's service.  

Furthermore, following service, there was no indication of any cervical, thoracic, or lumbar spine disability for a period of many years, with the first report of back trouble on 1998 VA examination.  It is significant that at that time, the Veteran did not report having fallen from a truck in service, sustaining injury to the back.  Such contentions did not appear until 2001, following an on-the-job injury that occurred in the late 1990s, as is stated in the Veteran's private treatment records.  Therefore, the Board finds that the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had back pain since service are inconsistent with the contemporaneous evidence.  The Board also finds that the Veteran's credibility is called into question when reviewing the October 2002 and March 2010 VA examinations, at which time the Veteran was shown to display positive Waddell signs and histrionic movements that did not appear to correlate with the severity of his spinal disabilities, which were instead found to be minimal in degree.  Thus, based upon objective testing, it appears that the examiners' also found the Veteran's report of severity of symptoms and continuity of symptoms to be less credible.  Therefore, the Board finds that the Veteran's lay assertions of an in-service injury and continuity of back symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding the in-service injury and continuity of back symptomatology to be not credible. 

At this time, the Board also notes that service connection is not warranted on a secondary basis either.  The June 2011 VA examiner, in his addendum opinion, determined that the back disabilities were not related to the service-connected plantar fasciitis in light of the fact that medical principals did not support such a contention and because the Veteran did not suffer from any current plantar fasciitis.  There is no evidence to the contrary in support of the Veteran's claim.  Thus, in light of the competent, probative, and persuasive evidence of record, service connection for a lumbar, thoracic, or cervical spine disability is not warranted on a secondary basis either.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine, cervical spine, or thoracic spine disability.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


Shortness of Breath and Sexual Dysfunction

The Veteran contends that ever since he injured his back in service from falling from a 5-ton truck, he has experienced shortness of breath due to back pain, as well as sexual dysfunction due to back pain.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Service treatment records reflect that in July 1979, the Veteran was treated for an illness that was not diagnosed.  At that time, he complained of such symptoms as tenderness to the throat glands.  He had had one episode of chest pain and shortness of breath, but did not have current chest pain.  An EKG was done.  He was placed on quarters and was told to rest.  The service treatment are otherwise negative for any complaints of or treatment for any sort of shortness of breath or for sexual dysfunction.  

Post-service treatment records reflect that on October 2002 VA examination, the Veteran complained of shortness of breath.  He did not smoke cigarettes and had no history asthma.  Pulmonary function testing resulted in a finding of mild restriction.  The diagnosis was mild restrictive disease, with normal chest X-ray.  

With regard to his sexual dysfunction, the Veteran stated that ever since the fall in service, he would have trouble with intercourse because "everything hurts."  He had not received any treatment for impotency.  He denied incontinence.  He was able to gain an erection, but sexual activity was painful.  Physical examination resulted in the assessment that his sexual dysfunction was subjective in nature.  

The October 2002 examiner did not find it to be probable that the Veteran's subjective complaints, including his shortness of breath and sexual dysfunction, were related to the fall in service that occurred 22 years previously.  

On March 2010 VA examination, the Veteran denied experiencing any sexual dysfunction related to his back disabilities.  He was not evaluated for any shortness of breath, nor did he report symptoms of shortness of breath.

First, the Board finds that there is no current diagnosis of a disability manifested by erectile dysfunction.  In that regard, the medical evidence of record demonstrates that the Veteran is able to attain an erection, with no indication of penile deformity.  On 2002 VA examination, the examiner determined that the Veteran's complaints of pain during intercourse were merely subjective, and declined to give any clinical diagnosis of an underlying disability manifested by erectile dysfunction.  Thus, in the absence of a currently diagnosed disability manifested by erectile dysfunction, the Board finds that service connection for such condition must necessarily be denied.  See Brammer, supra.  The Board further notes that although the Veteran is competent to state that he suffers from pain due to his back while engaging in intercourse, he has not reported any of the symptoms of erectile dysfunction that would lead to a diagnosis of a disability.  Thus, despite that the Veteran is competent to report symptoms of pain, there have been no reported symptoms to suggest that he suffers from a disability manifested by erectile dysfunction, and no such diagnosis has been provided by a medical professional. 

Next, because by this decision the Board has denied service connection for a lumbar, cervical, or thoracic spine disability, pain or disability secondary to the Veteran's back condition must also be denied as a matter of law.  Thus, the Veteran's claims for service connection for erectile dysfunction and for shortness of breath cannot prevail on the basis of secondary service connection. 

With regard to entitlement to service connection for a disability manifested by shortness of breath, diagnosed as mild restrictive disease, on a direct basis, service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In this case, the Board places great probative weight on the October 2002 examiner's opinion that the Veteran's subjective complaints, including shortness of breath, are not related to the contended in-service back injury, as there was no indication that the in-service back injury caused any chronic disability, and furthermore, there was no indication that the current symptom of shortness of breath was a residual of a back disability that had occurred 22 years previously.  The Board finds that such opinion was offered with clear conclusions and supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  The Board observes that there are no opinions to the contrary or otherwise in support of the Veteran's claim.  

Furthermore, although the Veteran does not contend that his current shortness of breath is related to the shortness of breath he reported in 1979, the Board finds that this theory of entitlement also cannot prevail.  For, no diagnosis of an underlying disability manifested by shortness of breath was made in service, and thus, there is no indication that the Veteran suffered from the symptoms of a breathing or lung disability in service.  The reported shortness of breath correlated only with chest pain, not as a disability in its own right, and there were no further reports of indication of shortness of breath for the remainder of service.  In that regard, the first clinical evidence of record of shortness of breath or a diagnosis of a lung disability was in 2002, approximately 22 years after the Veteran's separation from service.  The lengthy period without evidence of treatment is a factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no indication of a chronic breathing or lung disability in service or for many years following service, and there is also no positive medical evidence to relate the current mild restrictive disease to the Veteran's service.  Significant to the Board in this case, the Veteran has not stated that his mild restrictive disease is related to his service in any other way than to the back pain he sustained from the contended back injury, which, as described above, the Board finds did not in fact occur.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by shortness of breath on a direct or secondary basis. 

The Board notes that the Veteran has contended on his own behalf that his erectile dysfunction and shortness of breath are related to his military service.  However, as stated above, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current shortness of breath and claimed erectile dysfunction and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service complaints and his current manifestations of shortness of breath and erectile dysfunction, the Board accords his statements regarding the etiology of such contended disabilities little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service complaints and his current symptoms of shortness of breath and erectile dysfunction.  In contrast, the October 2002 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's in-service complaints and diagnoses as well as the current nature of his symptoms.  Therefore, the Board accords greater probative weight to the October 2002 VA opinion, as well as the other evidence of record that weighs against the claim, such as evidence weighing against a finding of any sort of chronic disability in service or continuity of symptomatolgy since service. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for shortness of breath or for a disability claimed as erectile dysfunction.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Veteran. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Veteran. App. 119 (1999); Hart v. Mansfield, 21 Veteran. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The Veteran's plantar fasciitis is currently rated as 10 percent disabling for the right foot and as 10 percent disabling for the left foot,  pursuant to Diagnostic Code 5299-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 5299 refers to an unlisted disability of the foot.  Diagnostic Code 5284 refers to a foot injury.  The Board finds that because the Veteran's service-connected foot disability is primarily manifested by swelling and pain in both heels and bottoms of the feet, it is also applicable to rate his disability according to Diagnostic Code 5276, which pertains to flat foot.  Although the Veteran has not been diagnosed with flat foot, because the symptoms and manifestations of plantar fasciitis are similar to those of flat foot, the Board will rate his foot disabilities as analogous to flat foot.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  Other applicable Diagnostic Codes include 5010, arthritis, 5280, hallux valgus, and 5282, hammertoe.  38 C.F.R. § 4.71a, Diagnostic Code 5010, 5280, 5282.  The Board finds no other applicable diagnostic codes, as the Veteran has not been diagnosed with weak foot, pes cavus, metatarsalagia or Morton's disease, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones,  and therefore, those diagnostic codes are not applicable. 38 C.F.R. § 4.71a , Diagnostic Codes 5277, 5278, 5279, 5281, 5283 (2011). 

Under Diagnostic Code 5276, a 10 percent rating is warranted for unilateral or bilateral disability that is moderate, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2011). 

On October 2002 VA examination, the Veteran reported that he had bilateral foot and ankle pain.  His feet were weak and they twisted easily.  He fell down frequently.  He had constant pain.  Physical examination revealed normal sensory examination despite the Veteran's complaints of decreased sensation along the lateral aspect of the right foot and medial aspect of the left foot.  There was no fatigue, weakness, or lack of endurance or coordination of the feet.  There was evidence of high arches.  There was flexion of the toes.  There was no evidence of hammertoes.  There was marked hyper exaggerated pain to very light tough and to feather touch.  There was no evidence of Morton's neuroma.  There was mild hallux valgus.  His gait and posture were normal.  X-ray examination of the feet showed minimal degenerative changes at the big toe joints.  There was mild hallux valgus, bilaterally.  There was evidence of claw toes.  There was no evidence of pes planus or cavus.  There were tiny calcaneal bone spurs, bilaterally.  There was no ankle pathology to render a diagnosis.  The diagnosis of the feet was claw toes, hallux valgus, calluses, bilateral feet.

On June 2006 VA examination, the Veteran reported that he had arch pain in the left foot, with pain in the Achilles tendon.  He had instability due to the pain and had fallen a number of times.  He did not have any pain in his feet when he awoke in the morning, rather, he had foot pain the more he would walk.  The pain would worsen throughout the day.  He could not walk barefoot.  Orthotics had not worked for him.  He did not take any medication for his foot condition.  He was limited in his ability to walk and stand due to foot pain.  His right foot was less painful than his left foot.  Physical examination of the feet was difficult because the Veteran claimed to have pain no matter where the foot was touched.  The examiner felt that such a reaction was unreasonable because plantar fasciitis was not a condition that would result in pain all over the foot.  Plantar flexion was to 55 degrees, and dorsiflexion was to 15 degrees, bilaterally.  He indicated pain with palpation of the plantar fascia throughout each foot.  There was normal flexion and extension of the toes.  He complained of tenderness at the Achilles tendon, without any indication of swelling.  He had high arches.  Examination of the feet was negative for plantar fasciitis.  The Veteran's reported symptoms of foot pain as the day wore on did not correlate with those of plantar fasciitis.  The assessment was foot pain of an unknown origin, not plantar fasciitis.  X-ray examination of the feet showed bilateral hallux valgus and hammertoe deformity.  There was bilateral calcaneal entesopathy and bilateral vascular calcification.  There was no acute fracture.

At his August 2009 hearing before the Board, the Veteran stated that he was very unstable on his feet.  He stated that his ankles were weak and unstable and he would lose his balance and fall.

On March 2010 VA examination, physical examination revealed normal feet, anatomically.  There were normal arches.  He had plantar flexion to 55 degrees and dorsiflexion to 15 degrees, bilaterally.  Repetitive motion did not show any increased pain or functional limitation.  In pressing the plantar fascia at the metatarsal head, the Veteran did not complain of any discomfort, however, he complained of discomfort at the arch or heel.  He did not pull away due to pain, as was a more normal reaction to testing for plantar fasciitis.  When the examiner tested the Achilles tendon, he also placed pressure on the arch and calcaneus, however, the Veteran indicated that he felt pain only at the Achilles tendon.  The Achilles tendon was vertical and nontender, bilaterally.  The Veteran walked with a waddling gait, which there did not appear to be reason for with regard to examination of the feet.  X-ray examination revealed minimal hallux valgus deformity in the big toe joints, bilaterally.  There was some hammer toe or mallet toe deformity at the second, third, and fourth toes in both feet.  There was no evidence of recent fracture of dislocation.  The diagnosis was plantar fasciitis without any current physical findings of plantar fasciitis. 

In this case, the Board finds that, throughout the pendency of the appeal, for both the right and the left foot, a rating higher than 10 percent for plantar fasciitis is not warranted.  Specifically, the evidence does not support a finding that the Veteran has marked deformity of either foot, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  In that regard, on 2002, 2006, and 2010 VA examinations, no foot deformity, such as pronation or abduction, was noted.  While there was subjective pain on manipulation of the feet, the VA examiners' found that such was hyper exaggerated and did not correspond with the clinical manifestations of plantar fasciitis.  Specifically, when the examiners tested other parts of the Veteran's feet, and, at the same time, retested the reportedly painful areas, the Veteran no longer reported pain as he had previously, suggesting that his reports of pain were not credible.  Thus, the examiners were not convinced that the Veteran's complaints of subjective pain actually existed on objective testing, as is necessary for a higher rating.  Furthermore, the pain that the Veteran reported did not correlate with that of flat feet.  On all three VA examinations, there was additionally no evidence of swelling on use or characteristic callosities.  There was also no indication of marked inward displacement or severe spasm of the tendo Achilles on manipulation.  Thus, a higher rating is not warranted under Diagnostic Code 5276 for either foot.  

With regard to the other applicable rating criteria, the Veteran's other diagnosed conditions, hallux valgus, arthritis of the big toes, and hammertoes, do not allow for a rating higher than 10 percent and thus do not offer a higher rating in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5280, 5282.  Furthermore, a separate rating under those codes is not for application as the Veteran's foot disability has already been adequately compensated under Diagnostic Code 5276 for  pain on manipulation of the feet, his primary complaint.  The Veteran has not complained of pain related to arthritis, hallux valgus, or hammertoe, and such pain has not been objectively demonstrated.  Thus, separate compensation under those codes is not appropriate and would likely result in pyramiding.  38 U.S.C.A. § 4.14 (2011).

Finally, with regard to whether a higher rating is warranted under Diagnostic Code 5284, the Board finds that there is no indication that the Veteran's foot disability, of the right or left foot, is moderately severe.  Under Diagnostic Code 5284, a moderate foot injury warrants a 10 percent rating, a moderately severe foot injury warrants a 20 percent rating, and a severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5284  (2011).  At no time has his foot disability, diagnosed as a history of plantar fasciitis and as foot pain of an unknown origin, been described as anything more than mild in nature on clinical evaluation.  Thus, despite the Veteran's contentions that he experiences severe foot pain at all times, evidence of record simply does not support his contentions and there is, in fact, no indication that he even suffers from a currently diagnosed foot disability.  Thus, a higher rating under DC 5284 is not warranted in this case.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2011).  In applying those regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  The determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Veteran. App. 202 (1995); Johnston v. Brown, 10 Veteran. App. 80 (1997); 38 C.F.R. § 4.59 (2011).  However, because the diagnostic code pertaining to plantar fasciitis does not contain criteria based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.4, pertaining to functional impairment, are not applicable where a rating is assigned pursuant to that diagnostic code.  Furthermore, limitation of motion due to plantar fasciitis has not been shown in this case.

Other Considerations 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, at his 2009 hearing before the Board, the Veteran withdrew his claim for a TDIU because he was, in fact, employed.  There is no indication that since 2009, the Veteran has become unemployed due to his service-connected plantar fasciitis.  Therefore, the Board finds that a claim for TDIU is not before the Board and thus no further analysis as to such a claim is necessary. 

Moreover, insofar as the Veteran's right and left plantar fasciitis interferes with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  In addition, the Board observes that the Veteran does not meet the threshold schedular criteria for TDIU.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's right and left plantar fasciitis may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right and left plantar fasciitis with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's right and left plantar fasciitis may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's right and left plantar fasciitis has not warranted a rating in excess of 10 percent for either foot.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, and thus, the claim is reopened.

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a thoracic spine disability is denied.

Service connection for a disorder characterized by shortness of breath is denied.

Service connection for a disorder characterized by sexual dysfunction is denied.

A rating in excess of 10 percent for plantar fasciitis of the right foot is denied.

A rating in excess of 10 percent for plantar fasciitis of the left foot is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


